AeroCentury® Worldwide ▪ Regional Aircraft ▪ Leasing 2008 Annual Report [graphics omitted] TO OUR STOCKHOLDERS We are pleased to report that AeroCentury once again produced record revenues and continued profitability in 2008.The Company recorded $24.4 million in annual operating lease revenue, a 26 percent improvement over 2007, and its $2.08 diluted earnings per share ($2.13 basic earnings per share) was the second highest in the Company’s history. In 2008, the Company added two Fokker 100 regional jet aircraft to its portfolio.At year-end, our portfolio consisted of forty-three aircraft and one spare turboprop engine, and covered seven different aircraft types.Our customer base continued to consist exclusively of regional carriers -fourteen different regional airlines operating passenger flights in all parts of the world. The year was marked by significant downturns in worldwide economies and credit markets experiencing unprecedented upheaval.The current economic crisis presents challenges for all businesses, but it also can create opportunities.With traditional financing sources for all businesses, including air carriers becoming scarcer, our customer base may increasingly look at sale-leasebacks as a means of obtaining liquidity or as an alternative to asset-backed debt financing of fleet renewals or expansion.The Company is poised to seek out, and use its borrowing capacity to take advantage of the attractive opportunities that these times present.The cost efficient nature of regional aircraft continues to make them a very compelling choice for the Company’s customer base, and we continue to see strong demand for regional aircraft, particularly in Europe, the Caribbean and Asia. Our goal for 2009 is to remain focused on our business plan in order to deliver consistent financial performance by diligently managing our existing portfolio and working hard to uncover new opportunities for the Company. We appreciate your interest and support. /s/ Neal D. Crispin President and Chairman of the Board UNITED STATES SECURITIES
